Citation Nr: 1112494	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for somatoform disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1996 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for rating in excess of 30 percent for somatoform disorder and denied the Veteran's claim for a TDIU.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in San Juan, Puerto Rico, which has certified the appeal to the Board.

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an October 2010 rating decision, the RO increased the Veteran's disability rating for gastroesophageal reflux disease (GERD) to 30 percent, effective February 2, 2010, and denied a compensable rating for verruca of the right foot.  During the January 2011 hearing before the undersigned, the Veteran provided testimony regarding these two service-connected disabilities; however, the record does not reflect that NOD regarding these issues has been filed with the agency of original jurisdiction.  As these matters are not properly before the Board, they are referred to the RO for appropriate action.

REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

During the January 2011 Board hearing, the Veteran asserted that his service-connected somatoform disorder has worsened and warrants a higher rating.  He testified that the symptoms associated with his service-connected somatoform disorder include mood swings, isolation, and anger.  He testified that he continues to receive treatment at both the Vet Center and VA clinic.  

To ensure that the record reflects the current severity of the Veteran's somatoform disorder and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the January 2011 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist a VA medical facility.

As for the claim for a TDIU, the Veteran has been granted service connection for somatoform disorder (rated as 30 percent disabling), GERD (rated as 30 percent disabling, and verruca of the right foot (rated as noncompensable); the combined rating is 50 percent.   

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

While the Veteran does not currently meet the percentage criteria of 38 C.F.R. § 4.16(a)-no single disability rated as 60 percent or more-the record contains evidence that the Veteran no longer works and is in receipt of disability benefits from the Social Security Administration (SSA), which he stated during his hearing were due to his service-connected disability.

Given the foregoing, the Board finds that a general medical examination to obtain a medical opinion as to whether the Veteran is rendered unemployable solely as a result of his service-connected disabilities would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009); McLendon,  20 Vet. App. at 79.  Hence, the RO should arrange for the Veteran to undergo VA general medical examination, by a physician.  The examiner should clearly opine whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The Veteran is hereby advised that failure to report for any scheduled VA examination(s), without good cause, shall result in denial of the claim(s) for increased rating and/or for a TDIU (which is a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file currently includes VA outpatient treatment records from the New Haven, Connecticut, VA Medical Center (MC), dated in 2005 and 2006, and from the San Juan, Puerto Rico, VAMC, beginning in May 2006.  The Board notes that during his Board hearing, the Veteran indicated that he received treatment for his somatoform disorder at the VAMC in Los Angeles, California, from 2008 to 2009, and at the Vet Center in Arecibo, Puerto Rico.  While a summary of the Veteran's treatment at the Vet Center was provided in March 2007, the treatment records have not been obtained.  Furthermore, the Veteran reported that he undergoes continuing treatment at the Arecibo Outpatient Clinic.  These records were last obtained in October 2010.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain outstanding records of mental health evaluation and/or treatment of the Veteran from the Los AngelesVAMC (during 2008 and 2009), from the Vet Center in Arecibo, Puerto Rico (since the Veteran's discharge from service); and from the VA outpatientt clinic in Arecibo ( since October 2010).  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Documents of record also indicate that the Veteran receives disability benefits from the SSA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for increased rating should include consideration of whether staged rating of the disability (i.e., assignment of different ratings for distinct periods of time, based on the facts found, pursuant to Hart v. Mansfield. 21 Vet. App. 505 (2007).  The RO's adjudication of the claim for a TDIU should include consideration of whether the criteria for invoking the procedures of 38 C.F.R. § 4.16(b) for assigning a TDIU are met.  

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include January and July 2007 written statements and medical treatment records from Atlantic Medical Center-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should have all of pertinent evidence in the claims file-to particularly include January and July 2007 written statements and records from Atlantic Medical Center-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should obtain all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran from the Los AngelesVAMC (during 2008 and 2009), from the Vet Center in Arecibo, Puerto Rico (since the Veteran's discharge from service); and from the VA outpatientt clinic in Arecibo ( since October 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and the  report of examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo general medical examination, by a physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

The physician should render sychiatrist or psychologist is also asked to render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities (somatoform disorder, GERD, and verruca of the right foot), either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examinations, if appropriate), the RO should adjudicate the matters on appeal.  If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s), the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should each claim in light of pertinent evidence and legal authority (to include whether staged rating, pursuant to Hart (cited above) is warranted, and whether the procedures for an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b) are invoked, as appropriate) .

11.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

